Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 08, 2016

The Court of Appeals hereby passes the following order:

A16A1290. OTIS J. PARKER v. THE STATE.

      Otis J. Parker pled guilty to murder and armed robbery. He subsequently filed
a motion to correct void sentence, which the trial court denied. Parker filed this direct
appeal. Under our Constitution, however, the Supreme Court has appellate
jurisdiction over “[a]ll cases in which a sentence of death was imposed or could be
imposed.” See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty
of death can be imposed for the crime of murder, jurisdiction is proper in the Supreme
Court. See OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, J., concurring); see also State v. Thornton, 253 Ga. 524 (322 SE2d
711) (1984) (directing this Court to transfer “all cases in which either a sentence of
death or of life imprisonment has been imposed upon conviction of murder”).
Accordingly, Parker’s appeal is hereby TRANSFERRED to the Supreme Court for
disposition.

                                         Court of Appeals of the State of Georgia
                                                                              04/08/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.